OFFICE      OF THE    ATTORNEY               GENERAL   OF TEXAS
                                      AUSTIN




Hoaomblo T. II, Trimblr
Nrrt Arslrt8nt  sat*
hlrtla, teur
                           suprrlat       adeat




DearBlrLrr




     He are la rrodpt
la pu requort our oplnio




     aotor   vhataoovor.        Aotr 1.909, p.        88,   Aetr   1915,   p.
     149,'
       --        .__,.
                    -.__-_--
                                             .
                                                                               ”
;: -                                                                           -       Em
.



                  A oamfd rosa- a tha abaa &state      UmUaor.tkat
            the Iam. errwtr oalf s 8ltuatia  whore the penor spp0iak.d
            18 rrlatodulthln the Drohlblte4G&roa   ta the mraoa~ppol8t-
            in(blrorto~oo~ru~eithosp~int~~.                          Ia
            the lnrknoo d&h you lnqulro l    bou%, the Olty Otimloa
            doea not appoint thm taohu.     T& Board a Trurtaa pIrc
            tom8 tint   funot1oa. So Sar l8 7’~ lettu lil8oloror, than
            I$ no&l~~i~       betw8ra tbo toaohor   anb   may mbu   of   the   Board
                          .
                         Artiole 434, PA., oordrnr the evmrioa of
            Artlola4Se b~ttmtrdi~     af 8ppoiatmaitr butpur  lettor
            doer not rha that such hu beam dOa0 la thb la8taao~. The
            lk tutu        o o a dathenlppolataaat rhioh you matloa
                     doa o t
            uzdu tha raota submitted and TOW question is thorMore
            aamuod in thm msatlro.




            .,ATTORbn0IBY5IULlI?TIUAS
             .